In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-12-00514-CR


                                  NORMAN WEST, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2012-434,209, Honorable Bradley S. Underwood, Presiding

                                         September 4, 2013

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

        Norman West appeals his conviction for possessing a controlled substance with

intent to deliver. Through a single issue, he contends that he did not freely, knowingly

and voluntarily waive his constitutional right against self-incrimination, and, therefore,

his statements were inadmissible. 1 We affirm.

        Appellant did not object below to the use of his statements; he admits as much in

his brief. Consequently, the issue was not preserved for review. See Nunez v. State,

        1
          Appellant also suggests that he received ineffective assistance of counsel but, then, states that
he will not pursue the matter via this direct appeal. Thus, we will not address it either.
No. 07-11-0475-CR, 2013 Tex. App. LEXIS 5480 (Tex. App.–Amarillo, May 1, 2013, no

pet.) (mem. op., not designated for publication) (holding that because appellant failed to

raise the issue about the voluntariness of his statement before the trial court, it was not

preserved for review); see also Saldano v. State, 70 S.W.3d 873, 888-89 (Tex. Crim.

App. 2002) (explaining that only certain fundamental errors, such as the right to

assistance of counsel and the right to trial by jury, may be raised for the first time on

appeal). And, we overrule it.

      Accordingly, the judgment of the trial court is affirmed.


                                         Per Curiam

Do not publish.




                                            2